Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 01/27/2021. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/27/2021 and 03/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 and 14 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “receive a second message from an equipment management server configured to monitor the distributed power supply “ and/or “a controller configured to control the distributed power supply based on the first message and the second message, wherein if the first message and the second message conflict with each other, the controller controls the distributed power supply based on the second message preferentially over the first message”; examiner is not sure how what kind of second message generated from the and what kind of equipment the message generated, collected and/stored and transmitted by server is not clear and as to examiner is not sure how the conflict is determined between and first message and second message which is not clear and examiner is not sure why controller controls the distributed based on the second message by preference over the first message if the conflict or faults or error exists in second message which appears to be confusing and not too clear; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.  Applicant is requested to review all claims and make appropriate correction as necessary and as required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of distributed power supply system for distributing power supply, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent distributed power supply system claim 1 and the corresponding independent control apparatus claim 19 and independent distributed power supply control method claim 20 recite, in part, a distributed power supply system including a distributed power supply, the distributed power supply system comprising: a communicator configured to receive a first message from a power management server configured to control the distributed power supply, and receive a second message from an equipment management server configured to monitor the distributed power supply; and a controller configured to control the distributed power supply based on the first message and the second message, wherein if the first message and the second message conflict with each other, the controller controls the distributed power supply based on the second message preferentially over the first message.
This system describe the concept of power supply distribution through various operational messages in the system by communication through communicator, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The process or steps of claim 1 and the corresponding apparatus claim 19 and method of claim 20 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.

Dependent claims 2-18 refine the objective function of claim 1 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HITACHI, LTD. (JP 2006-180697 A) in view of KYOCERA CORP. (WO 2018/043662 A1) of both references known to applicant and acknowledged by applicant in IDS filed on 01/27/2021.

As to claims 1 and 19-20, HITACHI (paragraphs [0057]-[0060]) describes, as a method for controlling a power generation unit of a power plant, setting such that control of the power generation unit can be performed not only from an operation command center 1 of a power generation company but also from a center for an operation and maintenance support company different from the power generation company, ordinarily, basically monitoring and operating each power generation unit by an operation and maintenance support company, and the operation command center 1 checking the operation status and changing an operation plan and an operation command as necessary.  HITACHI also indicates that a power generation amount command or an operation command transmitted from the operation command center 1 has priority over a command transmitted by the operation and maintenance support company, and the control device for each power generation unit is also programmed to control the equipment giving priority to the command from the operation command center. Ordinarily, the operation and maintenance support company control each of the power generation units, therefore it can be said that the operation and maintenance support company performs power management by controlling the power generation units. The operation command center 1 is owned by the power generation company that owns the power generation unit, and checks the operation status of the power generation unit operated by the operation and maintenance support company and changes the command. Therefore, it can be said that the power generation unit is monitored and the equipment is managed. Consequently, the invention described in HITACHI differs from the present invention in not indicating that a server transmits a command and not indicating that the power generation unit of the power plant is a distributed power source. However, a person skilled in the art could have, as appropriate, transmitted operation commands from the operation command center and operation and maintenance support company via a server. As described in KYOCERA CORP (paragraphs [0015]-[0067], [0082], [0083]), it was a well-known feature at the time of filing of the present application to reverse the power flow of the power generated by the distributed power sources to a power system. It can be said that in this case a distributed power supply device is power generation equipment, therefore no particular difficulty is found in including facilities provided with distributed power sources as power plants also in the invention described in HITACHI.

As to Claims 2-3, In protocols for communicating over a network, it is common practice to include transmission source information in a message (for example, in the PCT/IP protocol, the IP address of a transmission source is stored in a packet). The invention described in HITACHI determines which command is prioritized on the basis of the transmission source of the operation command. Therefore, a person skilled in the art could easily have conceived of determining the transmission source on the basis of the information indicating the transmission source in the message. Consequently, it can be said that information indicating a transmission source in a message is information that indicates the priority of operation commands.

As to Claims 4, 13-18, Maintenance of power generation units is naturally performed when managing and maintaining power generation units, and it would be obvious to start and stop power generation units when performing maintenance. Hence, a person skilled in the art could easily have conceived of including notification of various maintenance-related information and commands related to control such as stopping and starting the power generation unit as operation commands transmitted by the operation command center in the invention described in HITACHI.

As to Claim 5, Notifying by message, etc., when the entered operation content is not accepted is a conventional means in a user interface, and could have been achieved, as appropriate, by a person skilled in the art.

As to Claim 6, Transmitting a message via a plurality of servers could merely have been achieved, as appropriate and as necessary, by a person skilled in the art.

As to claims 7-12, all limitations are taught as stated above in claim 1 except as taught by KYOCERA CORP (paragraphs [0015]-[0067], [0082], [0083]) describes a system in which a fuel cell device 130 or a storage battery device and a power management server 300 provided in a facility 100 are connected via a network 200, wherein in order to adjust the power supply and demand balance, control is performed such that a power command message is transmitted from the power management server to the fuel cell device or the storage battery device.  Specifically, KYOCERA CORP indicates that the power supply and demand balance of a plurality of facilities as a whole is adjusted by transmitting a message requesting control (increase, decrease, or  maintenance) of power flow and reverse power flow, a power command message that shifts the operation time band and stop time band(equivalent to the “message that instructs output increase or output decrease”, the “instruction of the time or period for which balance maintenance is required”, the “message that instructs the time to start the shutdown or the time to start the operation of the distributed power source in order to maintain the power supply and demand balance”, the “message that instructs shutdown and start of the operation and the time therefor”, etc. of the present application), etc. The distributed power source of KYOCERA CORP is also a type of power generation unit, and the inventions described in HITICHI and KYOCERA CORP share a feature of being systems for remotely controlling power generation units. Therefore, a person skilled in the art could easily have conceived of applying the distributed power source as described in KYOCERA CORP as a power generation unit also in the invention described in HITACHI, and thus configure in the manner of the present invention so as perform similar control.  No particular difficulty is found in notifying, inter alia, shutdown or an operation start instruction in order to perform immediate control, and notifying the end of the instruction when maintaining the power supply and demand balance. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Nakagaki et al. (US 20200387982 A1) is related to power management server and power management method.

Ishchenko et al. (US 20180316188 A1) is related to power restoration in nested microgrids.

Forbes et al. (US 20140277788 A1) is related to system, method and data packets for messaging for electric power grid elements over secure internet protocol network.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119